CHIEF JUSTICE                                                                                LISAMATZ
 CAROLYN WRIGHT                                                                          CLERK OF THE COURT
                                                                                             (214) 712-3450
JUSTICES                                                                               theclerk@Sth.txcourts.gov
  DAVID L. BRIDGES
  MOLLY FRANCIS                                                                             GAYLE HUMP A
  DOUGLASS. LANG                                                                       BUSINESS ADMINISTRATOR
  ELIZABETH LANG-MIERS                                                                      (214) 712-3434
  ROBERT M. FILLMORE                                                                 gayle.humpa@Sth.txcourts.gov
  LANA MYERS                                  <!Court of ~ppeal!>
  DAVID EVANS                                                                                 FACSIMILE
  DAVID LEWIS                       jfiftb ilil>trict of mexa!S at ilalla!S                 (214) 745-1083
  ADA BROWN
                                           600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                             INTERNET
  BILL WHITEHILL                                DALLAS, TEXAS 75202                WWW.TXCOURTS.GOV/5THCOA.ASPX
  DAVID J. SCHENCK                                  (214)712-3400




                                                    July 23,2015
       Mr. Senrick Shern Wilkerson
       #1885146
       Ramsey I Unit
       1100 F.M. 655 7 E-2-17T,
       Rosharon, TX, 77583

       RE:               Trial Court Case Number:       W10-01183-J, W10-01184-J, W08-60213-J

       Style: In Re: Senrick Wilkerson

       Dear Mr. Wilkerson:

                We have received the enclosed correspondence in which you request that the Court
       forward your motion to vacate to the district clerk. We are unable to transmit correspondence to
       the district clerk for you. We are returning your motion so that you can send the motion to the
       district clerk. The Court also may not provide legal advice concerning your options for appellate
       review of a failure to act on your motion. We suggest you contact inmate legal services is you
       have additional questions.

                                              Respectful! y,

                                              Is/ Lisa Matz, Clerk ofthe Court


       cc:
       Ms. Susan Hawk
       District Attorney
       Frank Crowley Courts Building
       133 N. Riverfront Blvd. LB 19
       Dallas, TX, 75207-4399

       LM/bm